Order entered October 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01290-CV

   DAVID ORDONEZ, INDIVIDUALLY AND D/B/A O.D. MECHANICAL, Appellant

                                              V.

                               MIGUEL SOLORIO, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06563-B

                                             ORDER
       We GRANT appellant’s September 16, 2013 motion for an extension of time to file a

notice of appeal. We ORDER the notice of appeal filed by appellant on September 16, 2013

deemed timely for jurisdictional purposes.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE